Citation Nr: 1512527	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and HJ


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO.  In August 2011, the Veteran alone testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  Transcripts of those hearings are associated with the Veteran's claims file.  

The issue of entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from January 7, 2005, is also presently before the Board.  As a matter of background, the undersigned Veterans Law Judge issued a decision in this case in January 2012 which, among other things, granted service connection for PTSD and remanded the issue of service connection for tinnitus so that a new, adequate VA examination could be conducted.  The Veteran subsequently filed an appeal with regard to his initial disability rating for PTSD and a hearing in that matter was conducted before a different Veterans Law Judge, J. A. Markey, in January 2015.  The law requires that the Veteran's Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  In this case, the two issues on appeal were heard by separate Veterans Law Judges and there has been no overlap between the appeals.  Thus, each will be addressed in separate decisions by the Veterans Law Judge that conducted the corresponding hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this matter, the Board finds the June 2012 VA audiological examination failed to comply with the Board's January 2012 remand order and, therefore, another remand is required.  See Stegall v. West, 11 Vet App. 268, 271 (1998) ("[A] remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Further, when VA undertakes to provide a VA examination or VA opinion, it must ensure that the resulting examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In January 2012, the Board remanded the Veteran's claim of service connection for tinnitus in order to obtain a new examination.  Particularly, in its remand, the Board found that prior VA audiology examination had failed to provide an adequate opinion with regard to the Veteran's tinnitus.  Specifically, the VA examiner stated that the Veteran's tinnitus was not etiologically related to his military service due to the lack of evidence of the disorder in the claims file and the lack of proximity between service and the VA examination.  However, the Board noted that the Veteran is competent to provide evidence of lay-observable symptoms of a disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, because the prior VA examiner failed to address the Veterans reported symptoms, the opinion was deemed inadequate.  In the subsequent remand, the VA audiologist was asked to take into account the Veteran's report of his history of tinnitus since service, in-service noise exposure, and current symptoms; medical reasons for accepting or rejecting the Veteran's statements were required to be set out.  

The Board notes that the June 2012 VA audiologist recorded the Veteran's reported history, to include his assertion that his tinnitus began in service, and current symptoms such as ringing in the ears.  However, the VA examiner did not address how the Veteran's report that his tinnitus had onset in service affected the final opinion, triggering the need to ensure compliance with the Board's prior remand.  In opining that the Veteran's tinnitus is less likely than not caused by or the result of military noise exposure, the VA examiner merely stated that the opinion remained unchanged from 2009 and cited to the lack of evidence on the claims file and lack of proximity between the dates of service and the date of the present evaluation.  In sum, the VA audiologist failed to provide a reason for rejecting the Veteran's lay testimony regarding the onset and continuity of tinnitus.  As such, the Board finds that the June 2012 VA examination is inadequate for it to make a competent ruling on the issue of entitlement to service connection for tinnitus, and failed to conform to the January 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1. Return the record to the June 2012 VA examiner for an addendum opinion regarding the etiology of the Veteran's current tinnitus.  The claims file and a copy of this remand must be made available to the examiner.  If the June 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)  

The VA examiner should review the entire record pertaining to the Veteran's tinnitus, to specifically include the Veteran's statements regarding his in-service noise exposure, any post-service occupational and recreational noise exposure, and history of symptomatology, to include his assertions that tinnitus commenced during his active service and has continued since.  

Thereafter, the VA examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current tinnitus had onset in service or is otherwise related to his military service, to include his in-service noise exposure.  The examiner must give a medical explanation for accepting or rejecting the Veteran's statements regarding his history of tinnitus since military service.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.  

2. After the requested development has been completed, the opinion should be reviewed to ensure that it complies with the directives of this remand.  If it is deficient in any manner, it should be returned to the VA examiner for corrective action.

3. After completing the requested actions, the aAOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




